DETAILED ACTION
This Office action is in reply to correspondence filed 28 December 2020 in regard to application no. 15/979,681.  Claims 1-8 and 13-22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claim purports to “determine an optimal portfolio given the synthetic price series, a desired return, a goal horizon, and a minimum acceptable probability of success in achieving the desired return within the goal horizon”.  Optimizing a quantity based on a plurality of inputs is a nontrivial problem and there is nothing in the originally filed application sufficient to explain how to optimize a portfolio given these four inputs; a person of ordinary skill in the art would not know, based on what has been provided, how to make a computer do such a thing nor how to do it without a computer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claims 1 and 17 are each directed to a method (process), claim 13 is directed to a system (machine) and the others depend from these.  Taking claim 1 as representative, the claim(s) recite(s) sampling values, collecting them together, applying a type of mathematical model that has a certain result, extrapolating this in no particular way but only for a particular purpose, and making mathematical computations (“calculating summary statistics”) in no particular way but only for a particular purpose.  This is nothing more than a broad category of basic statistical techniques, one example of which is linear extrapolation.  Further, it can all be done mentally or by pencil-and-paper means.
As the steps relate to determining performance of a portfolio, they recite “commercial or legal interactions”, one of the enumerated “certain methods of organizing human activity”.  As they can be performed in the human mind or with pen and paper, they recite mental steps.  As some of the steps, such as calculating summary statistics, are explicitly mathematical, the claims recite mathematical relationships or calculations.
This judicial exception is not integrated into a practical application because aside from the bare preamble phrase “computer-implemented’ and that a step is performed by a “processor”, the claim does not go beyond “mere instructions to implement an abstract idea on a computer”.  See MPEP § 2106.05(f).
As the claims only manipulate data regarding assets and investor reactions, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), because the claim does nothing except to manipulate information which is, being intangible, not a “particular article” at all, and the manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying “computer-implemented” and implicating a processor to perform a step, with no particularity as to how a computer does anything, is about as general a linkage as might be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor; claim 13 adds a memory storing instructions and a database.  These elements are recited at a high degree of generality and the specification does not limit them at all; rather, it allows for just about any conceivable data processing device, as “system 800 can be a personal computer, a laptop computer, a workstation, a computer system, an appliance, an application-specific integrated circuit (ASIC), a server, a server blade center, a server farm, etc.”. [0053; emphasis added]
It only performs generic computer functions of manipulating information and sharing information with a person.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - a generic computer performing a series of utterly abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are similarly directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 14 and 18 are simply further descriptive of the type of information being manipulated; claims 4, 7, 15, 16, 19, 21 and 22 simply recite further manipulation of information; claims 5, 6, 8 and 20 are simply more specific about the type of mathematical model used, but this remains solidly within the realm of the abstract.  The claims are not patent eligible.
A thorough review of the entire originally-filed application, including the specification and drawing sheets, finds nothing likely sufficient to overcome this rejection.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.  In regard to 112(a), the applicant describes a pair of techniques (a mean-variance framework and risk-parity formulation) but does not sufficiently explain how any of these optimize the claimed value, and the rejection is maintained.
In regard to the affidavit, the Examiner concedes the first point and thanks the applicant for pointing out the relevant language from the MPEP; in fact the affidavit was timely filed.  In regard to the affidavit itself, the Examiner continues to maintain that it is not commensurate with claim scope, and declines to read into the claims limits from the specification, as in fact he may not do so.  The applicant refers to Chu, but that related to the obviousness, or not, of a claim, and not whether it was patent eligible under § 101.
The applicant continues to argue the benefits of parallel processing, but these are not claimed.  Unclaimed features of an invention are of no relevance in the § 101 analysis.  See Clarilogic, Inc. v. FormFree Holdings Corp., 681 F. App’x 950, 954-955 (holding that an “unclaimed process” could not save the claims from ineligibility).  Whether the steps could be performed on different processors operating in parallel is of no consequence, because the claims do not limit the process to such a technique.
The claims at issue are dissimilar from those of McRO, in which a computer was programmed to perform a technique automatically – that of synchronizing the lip movements of animated characters to souncs – that could previously only be performed with human intervention.  There is nothing similar in any technically meaningful way in the present claims, which simply use barely-specified mathematics to produce numeric output (“summary statistics”).
Whether an investor’s expected behavior was or was not used in prior models, this is at most an improvement to the abstract idea itself and does not improve any computer or technology.
The claims are not patent eligible and the rejection is maintained.

Conclusion
Because claims 21 and 22 had not been previously considered, their rejection herein constitutes a “new ground of rejection” under MPEP § 706.07(a), and for that reason this Office action is not made final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694